Dear Mr. LaCour:
Your opinion request raised the question of whether or not there was a dual employment problem presented in the following fact situation.
The Division of Mental Health seeks to hire nurses from local public service district hospitals, in this case, Assumption General Hospital.  As we understand it, this would be accomplished in the following manner.  The public service district hospital, which employs the nurses, will enter into a contract with the Division of Mental Health to provide nursing services to the Division.  The nurses will remain as employees of the hospital and, we assume, will receive no extra compensation from the Division.  Your request asks if this arrangement violates Louisiana's dual employment law, specifically La. R.S. 42:63E.  That statute states as follows:
R.S. 42:63E.
      "No person holding a full-time appointive office or full-time employment in the government of this state or of a political subdivision thereof shall as the same time hold another full-time appointive office or full-time employment in the government of the State of Louisiana, in the government of a political subdivision thereof, or in a compensation of these."
This statute does not apply to your situation and there is no violation. The contract is between the public entities, the Division of Mental Health and the hospital.  The employees remain employees of the hospital and are not holding two jobs.
Trusting the above answers your question, we remain
                                  Sincerely, WILLIAM J. GUSTE, JR. Attorney General
                                  BY: JAMES M. ROSS Assistant Attorney General